ATTORNEY GENERAL OF TEXAS
                                          GREG       ABBOTT




                                            September 20, 2007



The Honorable Rex Emerson                              Opinion No. GA-0570
Kerr County Attorney
County Courthouse, Suite BA-l 03                       Re: Whether a county court at law judge may
700 Main Street                                        renderjudgment in felony cases after the presiding
Kerrville, Texas 78028                                 judge ofthe administrative judicial region assigns
                                                       him to district court (RQ-0581-GA)

Dear Mr. Emerson:

        In an effort to help manage the Kendall County and Kerr County criminal dockets, a Kendall
County judge has suggested that the Presiding Judge of the Sixth Administrative Judicial Region
assign the county court at law judge of each county to hear certain district court felony offenses.!
Other persons are concerned that the presiding judge's action would be an attempt to change the
jurisdiction ofthe statutory county courts in violation ofTexas Constitution article V, section 1. See
Request Letter, supra note 1, at 1. This constitutional provision vests the judicial power ofthe state
in specific courts "and in such other courts as may be provided by law," and authorizes the
Legislature to "establish such other courts as it may deem necessary and prescribe the jurisdiction
and organization thereof." TEX. CaNST. art. V, § 1. You ask whether a county court at law judge
who has been assigned to district court by the presiding judge of the administrative judicial region
may render judgment in felony cases.

        Kendall and Kerr Counties, along with two other counties, comprise the 216th Judicial
District, and Kerr County is also included in the 198th Judicial District. See TEX. GOV'T CODE
ANN. §§ 24.275, .377 (Vernon 2004). There is only one statutory county court in each county, and
the statute creating these courts does not grant either one of them jurisdiction in felony cases. See
ide §§ 25.1321-22 (establishing Kendall County Court at Law and providing certain jurisdiction),
ide §§ 25.1351-52 (establishing Kerr County Court at Law and providing certain jurisdiction).
Section 25.0003 states that statutory county courts have the jurisdiction over criminal proceedings
prescribed by law for county courts, but county courts do not have jurisdiction in felony cases. See
ide §§ 25.0003 (Vernon Supp. 2006); 26.045 (Vernon 2004), amended by Act ofMay 21, 2007, 80th
Leg., R.S., ch. 612, § 11, 2007 Tex. Sess. Law Serve 1173-74 (to be codified at TEX. GOV'T CODE


         lLetter from Honorable Rex Emerson, Kerr County Attorney, to Honorable Greg Abbott, Attorney General of
Texas, at 1 (Apr. 12, 2007) (on file with the Opinion Committee, also available at http://www.oag.state.tx.us)
[hereinafter Request Letter].
The Honorable Rex Emerson - Page 2               (GA-0570)



ANN. § 26.045(c), (t)). The district courts have felony jurisdiction. See TEX. CaNST. art. V,§ 8;
TEX. CODE CRIM. PROC. ANN. art. 4.05 (Vernon 2005).

        Kendall and Kerr Counties are within the Sixth Administrative Judicial Region, one of
the nine administrative judicial regions into which the state is divided. See TEx. GOV'T CODE ANN.
§ 74.042(a), (g) (Vernon 2005). The governor, with the advice and consent of the Senate, appoints
one judge in each administrative region as presiding judge of the region. See id. § 74.005(a).
Among other duties, "[a] presiding judge from time to time shall assign the judges of the
administrative region to hold special or regular terms of court in any county of the administrative
region to try cases and dispose of accumulated business." Id. § 74.056(a). The presiding judge may
assign a statutory county court judge to a district court, if the district court is in the statutory county
court judge's coUnty ofresidence. See id. § 74.054(a)(I), (b). An assigned judge "has all the powers
of the judge of the court to which he is assjgned." Id. § 74.059(a). A statutory county court judge
may "hear, determine, and sign a judgment in a matter pending in district court outside his court's
jurisdiction." Camacho v. Samaniego, 831 S.W.2d 804, 811 (Tex. 1992) (citing Government Code
section 74.094(a)); see also In re Nash, 13 S.W.3d 894, 898 (Tex. App.-Beaumont 2000, orig.
proceeding) ("A county court at law judge under a proper assignment may sit for a district judge in
a district court in the same county."). The presiding judge is authorized to assign the county court
at law judge to a district court to sit as judge of the district court, and the order does not change the
jurisdiction of the county co~rt at law.

        Pursuant to proper assignment by the presidingjudge ofthe judicial region, a statutory county
court judge is authorized to hear and decide a felony case in a district court within the judge's county
of residence. See Lopez v. State, 57 S.W.3d 625,628-29 (Tex. App.-Corpus Christi 2001, pet.
ref d) (defendant convicted of felony in district court presided over by county court at law judge
sitting by assignment).
The Honorable Rex Emerson - Page 3           (GA-0570)



                                      SUMMARY

                      Pursuant to proper assignment by the presiding judge of the
              judicial region, a statutory county court judge is authorized to hear
              and decide a felony case in a district court within the judge's county
              of residence.

                                             Very truly yours,




KENT C. SULLIVAN
First Assistant Attorney General

NANCY S. FULLER
Chair, Opinion Committee

Susan L. Garrison
Assistant Attorney General, Opinion Committee